DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “contactable over the entire surface”.  This is not definite.   This limitation does not clearly recite whether the surface is contacting the entire surface, or not. 
Claims 2-15 recite or encompass similar limitation and is rejected for same reasons as above.  
Claim 2 recites “the translucent member which faces the measuring target” in lines 6-7.  There is lack of antecedent basis.  Preceding lines recite a translucent 
Claims 3-6 depend on claim 2 and are rejected for same reasons.  
Claim 5 recites “both ends” in line 5.  It is not clear which both ends are being referred to here.  Also it suggests that there are only two ends for this translucent member.  This is not same as described in specification, which shows multiple ends to base 10.  
Claim 14 recites “pressure sensor embedded in the translucent member…”  It is not clear what is meant by this.  Embedding can be defined as fixed firmly and deeply in a surrounding mass or implanted.  However in the specification and drawings the sensor 52 is shown attached to 50 (Fig 3) or inside 50B (Fig 24).  However, sensors are not stand alone devices and needs connections to and from a processing circuit so as to make measurements. Hence it is not clear what is meant by embedding and what parts are being embedded.  Examiner interprets as ---pressure sensor part of the translucent member--- 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Elliot [US 20150051500 A1].
As per claim 1, Elliot teaches a flow volume measuring device (Elliot Fig 5) comprising:
a light source which emits light to a measuring-target region (Elliot Fig 5, ¶0167, One or more photo-emitters 2, emitting light towards finger 15.  Note, upper / top figure shown is the module that is installed on top of cell phone 12 of the bottom figure);
a light receiving element which receives light scattered at the measuring-target region from the light emitted from the light source (Elliot Fig 5, ¶0167, photosensors 3);
a contact member having translucency with respect to a wavelength of the emitted light and a wavelength of the scattered light, wherein the contact member includes a surface which faces the measuring-target region and with which the measuring-target region is contactable over the entire surface (Elliot Fig 5, the upper surface of bellows 1, that makes contact with the finger is inherently transparent / translucent so as to emit and receive wavelength of light through it.  Hence this upper surface of bellows 1 corresponds to the claimed contact member includes a surface which faces the measuring-target region); and
a flow volume measuring unit which measures a flow volume of liquid flowing through the measuring-target region based upon the scattered light (Elliot ¶0167 “detect the light scattered back from a finger” ¶0083, Table 1, pulse volume measurement using the photosensor, ¶0069 “The volume of that additional blood is also estimated from the PPG signal”, these sections implies flow volume determination using scattered ppg signals).
As per claim 2, Elliot further teaches a translucent member which covers at least a part of the light source and the light receiving element, and has translucency with respect to the wavelength of the emitted light and the wavelength of the scattered light (Elliot Fig 5, ¶0166 bellow 1 comprise inert transparent liquid.  This setup corresponds to the claimed translucent member which covers at least a part of the light source and the light receiving element), wherein the contact member is a protrusion disposed on a surface of the translucent member which faces the measuring-target region (Elliot Fig 5, upper surface of 1 is disposed on surface of the liquid inside the bellows.  See ¶0166.  This is in view of 112 b rejection above).
As per claim 3, Elliot further teaches wherein the translucent member is formed, having a first position facing the protrusion being thicker than a second position not facing the protrusion in an extending direction of the translucent member (Elliot Fig 5, the sides of the bellow are shown as zig-zaw.  Hence this side has at least some positions not thicker .wider than the top portion)
As per claim 4, Elliot further teaches further comprising: a supporting member which surrounds at least a part of the translucent member to support part of the measuring-target region in a state where the measuring-target region contacts with the contact member (Elliot ¶0166 “The bellows is transparent in the centre and, around the transparent region, is metallised to make electrical contact with a finger”.  The metalized part corresponds to the supporting member), wherein the supporting member includes an opening part facing a surface where the measuring-target region contacts with the contact member (Elliot ¶0166 “The bellows is transparent in the centre and, around the transparent region, is metallized to make electrical contact with a finger” implies center part is not metalized and open).
As per claims 5-6, Elliot further teaches further comprising a base which accommodates the light source and the light receiving element (Elliot Fig 5 item 9, ¶0166 “There is a flexible bellows (1) sealed onto the end of the module case (9)”), wherein both ends of the translucent member are fixed to both ends of the base or wherein a peripheral end of the translucent member is fixed to a peripheral end of the base (Elliot Fig 5 below is fixed to item 9 as shown.  This is in view of 112 b rejection above).
As per claim 7, Elliot further teaches wherein the flow volume measuring unit measures contact pressure against the contact member (Elliot Fig 5 item 4, pressure sensor, ¶0168 “A pressure sensor (4) measures the pressure in the liquid.”) and the flow volume of the liquid flowing through the measuring-target region based upon the scattered light (Elliot ¶0167 “detect the light scattered back from a finger” ¶0083, Table 1, pulse volume measurement using the photosensor, ¶0069 “The volume of that additional blood is also estimated from the PPG signal”, these sections implies flow volume determination using scattered ppg signals).
As per claims 10-11, Elliot further teaches wherein the flow volume of the liquid is a blood flow volume, or wherein the flow volume of the liquid is a flow volume of liquid flowing through a tubular member (Elliot ¶0116 “processor of the PHHM is adapted to derive properties of the blood flow”.  Blood flows through tubular members like arteries and veins).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 7 above, and further in view of Schnall [US 20060104824 A1].
As per claim 8, Elliot teaches claim 1 as discussed above.  Elliot does not expressly teach wherein the flow volume measuring unit measures the flow volume of the liquid flowing through the measuring-target region based upon the scattered light, when the contact pressure against the contact member is a preset contact pressure.  
Schnall teaches measuring the flow volume when the pressure is a preset contact pressure (Schnall Fig 5 steps 67, 65, measurement of volume after pressure reaches a predetermined value).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Elliot by integrating processing requirements as in Schnall.  One motivation would be to do calculation based on pressure that is sufficient to prevent distention of the venous vasculature (Schnall ¶0064). 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Ota [US 5778879 A].
As per claim 9, Elliot teaches claim 1 as discussed.  Elliot does not expressly each an output unit which outputs warning information when an inclination in a reference direction of the contact member is equal to or greater than a preset value.
Ota teaches an output unit which outputs warning information when an inclination in is equal to or greater than a preset value (Ota Col2 lines 33-34 “inclination sensor 8, which detects the height of the cuff; buzzer 9, which indicates incorrect posture”).
Before the effective filing date of the claimed invention it would have been obvious to add inclination sensor and a buzzer too device in Elliot.  Such an inclination sensor will provide inclination in a reference direction of any part of the device including a reference direction of the contact member.   The motivation would be to identify and indicate incorrect posture for the finger.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Semler [US 20130261468 A1].
As per claim 12, Elliot teaches claim 1 as discussed above.  Elliot does not expressly teach a dehydrated state identification unit which identifies a dehydrated state in the measuring-target region based upon the measured flow volume of the liquid flowing through the measuring-target region by the flow volume measuring unit.
Semler teaches a dehydrated state identification unit which identifies a dehydrated state in the measuring-target region based upon the measured flow volume of the liquid flowing through the measuring-target region by the flow volume measuring unit (Semler ¶0010 “non-invasive photo-plethysmographic (PPG) device incorporating an electro-optical sensor and a digital algorithm. This FDA-cleared device has very recently been introduced for clinical use in measuring a patient's peripheral blood flow/volume for the purpose of monitoring various conditions”, ¶011 “would calculate the dehydration status and display this information to the operator”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Elliot by integrating dehydration monitoring as in Semler.  The motivation would be for diagnosing dehydration resulting from malnutrition and disease rampant in these areas, e.g. cholera, dysentery, etc. (Semler ¶0008).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Zdeblick [US 20070161914 A1].
As per claim 13, Elliot teaches claim 1 as discussed above.  Elliot does not expressly teach the flow volume measuring unit computes one stroke volume indicating a blood flow volume per one heartbeat based upon a measured flow volume corresponding to a preset number of cycles of the liquid flowing through the measuring-target region.
Zdeblick teaches the flow volume measuring unit computes one stroke volume indicating a blood flow volume per one heartbeat based upon a measured flow volume corresponding to a preset number of cycles of the liquid flowing through the measuring-target region (Zdeblick ¶0020 “…calculating a first integral of the flow rate over a number of heart cycles; calculating a second stroke volume by dividing the first integral by the number of heart cycle”).
Hence it is known from Zdeblick that stroke volume is computed based on flow rate measured over given time.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Elliot by integrating computations as in Zdeblick. The motivation would for determining cardiac performance parameters that can be used for monitoring patient health. 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Shemesh [US 20170020399 A1]
As per claim 14, it has limitations similar to claim 1 and is rejected for same reasons as above.  Elliot further teaches a translucent member having translucency with respect to a wavelength of the emitted light and a wavelength of the scattered light (Elliot Fig 5, ¶0166 bellow 1 comprise inert transparent liquid.  This setup corresponds to the claimed translucent member which covers at least a part of the light source and the light receiving element), and teach a pressure sensor member, and including a surface which faces the measuring-target region and with which the measuring-target region is contactable over the entire surface, wherein the pressure sensor detects contact pressure caused by contact with the measuring-target region (Elliot Fig 5 item 4 is pressure sensor for measure pressure applied on fluid above); and
In view of 112 rejection above, Elliot does not expressly teach a pressure sensor embedded in the translucent member.
Shemesh teaches a pressure sensor embedded in the translucent member (Shemesh Fig 7, ¶0008 “The PPG assembly may include or be functionally associated with a … Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit”).
Before the effective filing date of the claimed invention it would have bene obvious to a person of ordinary skill in the art to modify apparatus in Elliot by integrating assembly as in Shemesh.  This is just an alternate arrangement for pressure sensing and ppg analysis.   As per MPEP 2143.I.D, this is directed to applying a known technique to a known device ready for improvement to yield predictable results.  Here the predictable result is ppg and pressure sensing same or adjacently placed sensors for mitigating PPG sensing artifacts (Shemesh ¶0008)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Kondo [US 20030109791 A1].
As per claim 15, it has limitations similar to claim 1 and is rejected for same reasons as above.  Elliot does not expressly teach a pressure measuring unit which measures pressure of the liquid flowing through the measuring-target region based upon pulse wave amplitude of the flow volume of the measuring-target region.
Kondo teaches pressure measuring unit which measures pressure of the liquid flowing through the measuring-target region based upon pulse wave amplitude of the flow volume of the measuring-target region (Kondo ¶0056 “blood pressure value in any period relative to the value at a measurement reference time, can be obtained by operation from the peak values Do and Dt of the photoelectric volume pulse wave and the flow velocity value Vo at the measurement reference time. The blood pressure value Pt in any period is calculated on the basis of the obtained blood pressure variation amount”). 
	Before the effective filing date of the claimed invention it would have bene obvious to a person of ordinary skill in the art to modify apparatus in Elliot by integrating blood pressure computation as in Kondo.  The motivation would be to provide simplified pressure calculations at any state of the subject, i.e. whether rested or nota and with no preparatory measurement (Kondo ¶0056, ¶0007).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793